—Proceeding pursuant to CPLR article 78 to review a determination of the City Council of the City of Peekskill, dated August 2, 1999, adopting the determination of a Hearing Officer, dated July 10, 1999, which, after a hearing, confirmed the determination of the Chief of Police of the City of Peekskill, dated September 9, 1998, denying the petitioner’s application for disability benefits pursuant to the agreement between the City of Peekskill and the Peekskill Police Association, and General Municipal Law § 207-a.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination is supported by substantial evidence when examined in accordance with the applicable standards (see, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756). Ritter, J. P., Krausman, McGinity and Smith, JJ., concur.